Title: George Washington to Colonel William Grayson, Lieutenant Colonels Robert Hanson Harrison and Alexander Hamilton, and Elias Boudinot, 1 April 1778
From: Washington, George
To: Grayson, William,Harrison, Robert Hanson,Hamilton, Alexander,Boudinot, Elias


Head Quarters, Valley Forge 1st: April 1778
Gentlemen
The inclosed Resolutions of Congress came to my hand this instant, and as they are essentially necessary for your Government I have sent them immediately by Express.
The first four Resolves are absolute and therefore you are obliged to insist upon the terms therein directed. But do not let the last embarrass you or impede your Business. I have so perfect a reliance upon your judgment and upon your prudence that you may depend upon my confirming whatever you may agree to.
I am with the greatest Regard Gentlemen Yr. most obt. Servt.
Go: Washington
